

116 HR 7235 IH: Stop Biometric Surveillance by Law Enforcement Act
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7235IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Beyer (for himself, Mrs. Hayes, Mr. Heck, Mr. Rush, Mr. San Nicolas, Mr. Raskin, and Ms. Norton) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit use of facial recognition technology on any image acquired by body-worn cameras of law enforcement officers, and for other purposes.1.Short titleThis Act may be cited as the Stop Biometric Surveillance by Law Enforcement Act.2.FindingsCongress finds the following:(1)Facial recognition and other biometric surveillance technology pose unique and significant threats to the civil rights and civil liberties of residents and visitors.(2)The use of facial recognition and other biometric surveillance is the functional equivalent of requiring every person to show a personal photo identification card at all times in violation of recognized constitutional rights. This technology also allows people to be tracked without consent.(3)It would also generate massive databases about law-abiding Americans, and may chill the exercise of free speech in public places.(4)Facial recognition and other biometric surveillance technology has been repeatedly demonstrated to misidentify women, young people, and people of color and to create an elevated risk of harmful “false positive” identifications.(5)Facial and other biometric surveillance would corrupt the core purpose of officer-worn body-worn cameras by transforming those devices from transparency and accountability tools into roving surveillance systems.(6)The use of facial recognition and other biometric surveillance would disproportionately impact the civil rights and civil liberties of persons who live in highly policed communities.(7)Its use would also diminish effective policing and public safety by discouraging people in these communities, including victims of crime, undocumented persons, people with unpaid fines and fees, and those with prior criminal history from seeking police assistance or from assisting the police.3.Prohibiting use of facial recognition technology and other biometric surveillance systems(a)Byrne Grant(1)ProhibitionA State or unit of local government may not use facial recognition technology or other biometric surveillance systems on any image acquired by body-worn cameras of law enforcement officers.(2)EnforcementIn the case that a State or unit of local government violates paragraph (1), the Attorney General shall reduce by 5 percent the amount that the State or unit of local government would have otherwise received under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.).(3)ReallocationAmounts not allocated to a State or unit of local government that violates paragraph (1) shall be reallocated, in accordance with subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.), to States and units of local government that have complied with such paragraph (1).(b)Urban Area Security Initiative Grant(1)ProhibitionA high-risk urban area may not use facial recognition technology or other biometric surveillance systems on any image acquired by body-worn cameras of law enforcement officers.(2)EnforcementIn the case that a high-risk urban area violates paragraph (1), the Administrator of the Federal Emergency Management Agency shall reduce by 5 percent the amount that the high-risk urban area would have otherwise received under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.).(3)ReallocationAmounts not allocated to a high-risk urban area that violates paragraph (1) shall be reallocated, in accordance with section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), to high-risk urban areas that have complied with such paragraph (1).(c)State Homeland Security Grant(1)ProhibitionA State may not use facial recognition technology or other biometric surveillance systems on any image acquired by body-worn cameras of law enforcement officers.(2)EnforcementIn the case that a State violates paragraph (1), the Administrator of the Federal Emergency Management Agency shall reduce by 5 percent the amount that the high-risk urban area would have otherwise received under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.).(3)ReallocationAmounts not allocated to a State that violates paragraph (1) shall be reallocated, in accordance with section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), to States that have complied with such paragraph (1).(d)Federal prohibitionA Federal law enforcement agency may not use facial recognition technology or other biometric surveillance systems on any image acquired by body-worn cameras of law enforcement officers.(e)DefinitionsIn this section:(1)Biometric dataThe term biometric data means a physiological, biological, or behavioral characteristic that can be used, singly or in combination with each other or with other information, to establish individual identity.(2)Biometic surveillance systemThe term biometric surveillance system means any computer software or application that performs facial recognition or other biometric surveillance.(3)Body-worn cameraThe term body-worn camera means an officer camera or similar device that records or transmits images or sound and is attached to the body or clothing of, or carried by, a law enforcement officer.(4)Facial recognition technology or other biometric surveillanceThe term facial recognition technology or other biometric surveillance—(A)means an automated or semiautomated process that—(i)captures or analyzes biometric data of an individual to identify or assist in identifying an individual; or(ii)generates, or assists in generating, surveillance information about an individual based on biometric data; and(B)does not include the use of an automated or semiautomated process for the purpose of redacting a recording for release or disclosure outside the law enforcement agency to protect the privacy of a subject depicted in the recording, if the process does not generate or result in the retention of any biometric data or surveillance information.(5)UseThe term use means one or both of the following:(A)The direct use of a biometric surveillance system by a law enforcement officer or a law enforcement agency.(B)A request or agreement by a law enforcement officer or law enforcement agency that another law enforcement agency or other third party use a biometric surveillance system on behalf of the requesting officer or agency.